                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

LARRY NORMAN                                                                                MOVANT

v.                                                                           No. 2:08-CR-86-SA-DAS

UNITED STATES OF AMERICA                                                               RESPONDENT


                                 ORDER GRANTING MOVANT’S
                                   MOTION [65] TO AMEND

       This matter comes before the court on the motion by the movant to amend his Motion to Vacate,

Set Aside, or Correct Sentence under 28 U.S.C. § 2255. A “court should freely give leave [to amend]

when justice so requires.” Fed. R. Civ. P. 15(a)). Although not automatic, the decision to grant or deny

such leave is within the sound discretion of the district court. Bloom v. Bexar County, Texas, 130 F.3d

722, 727 (5th Cir. 1997), Halbert v. City of Sherman, 33 F.3d 526, 529 (5th Cir. 1994). The motion [65]

is well taken and is GRANTED. The instant Motion to Vacate, Set Aside, or Correct Sentence is deemed

amended as of the date the instant motion was filed.


       SO ORDERED, this, the 26th day of March, 2019.


                                                                /s/ Sharion Aycock
                                                               U. S. DISTRICT JUDGE
